     Case 2:19-cv-01046-MHT-CSC Document 72 Filed 08/21/20 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DANIEL ARMENDARIZ,                   )
                                     )
       Plaintiff,                    )
                                     )         CIVIL ACTION NO.
       v.                            )          2:19cv1046-MHT
                                     )               (WO)
COMMISSIONER DUNN,                   )
et al.,                              )
                                     )
       Defendants.                   )

                                  OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,     filed    this     lawsuit     contending      that   he    was

stabbed by another inmate and denied prompt access to

emergency      medical        care    due     to    the      defendants’

deliberate indifference.              This lawsuit is now before

the court on the recommendation of the United States

Magistrate     Judge     that     plaintiff’s      motion    to    dismiss

defendant Ethan Brand as a party be granted.                   There are

no    objections      to    the      recommendation.          After       an

independent and de novo review of the record, the court
   Case 2:19-cv-01046-MHT-CSC Document 72 Filed 08/21/20 Page 2 of 2




concludes   that    the   magistrate      judge’s     recommendation

should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 21st day of August, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
